Motion Granted; Order filed April 1, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-14-00169-CV
                                ____________

        KYLE TAUCH, TRANQUILITY APARTMENTS GENERAL
         CORPORATION AND TRANQUILITY APARTMENTS LTD.,
                      Appellants/Cross-Appellees
                                       V.
                 JOEL R. SCOTT, Appellee/Cross-Appellant


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-21305


                                   ORDER

      On February 24, 2014, Kyle Tauch, Tranquility Apartments General
Corporation, and Tranquility Apartments Ltd. (jointly referred to as the Tauch
parties) filed a notice of appeal from the trial court’s final judgment signed
November 25, 2013. On March 10, 2014, Joel R. Scott also filed a notice of appeal.

      On March 24, 2014, the Tauch parties filed an agreed motion for an order
directing that the deposit for the preparation of the reporter’s record be evenly
divided. We GRANT the motion and issue the following order:

      We ORDER the Tauch parties and Joel R. Scott to each pay one-half of the
required deposit for preparation of the reporter’s record in this appeal, or $1,850
per side, to the official court reporter for the 80th District Court, Michelle Tucker.
The parties also shall be equally responsible for payment of any remaining balance
to the official court reporter. The assessment of costs in this court’s judgment shall
remain subject to Texas Rule of Appellate Procedure 43.4.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          2